Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 1 of 46


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                       Case No.: 14-CV-24277-CIV-Martinez/Otazo-Reyes


    COMPANHIA ENERGÉTICA POTIGUAR,

         Plaintiff,

         --against--

    CATERPILLAR INC., CATERPILLAR
    AMERICAS SERVICES CO. and
    CATERPILLAR AMERICAS CO.,

         Defendants.




                  PLAINTIFF’S PROPOSED DECISION AND ORDER ON
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 2 of 46


   JOSÉ E. MARTINEZ, UNITED STATES DISTRICT JUDGE

          THIS CAUSE comes before the Court on Caterpillar Inc.’s, Caterpillar Americas

   Services Co.’s and Caterpillar Americas Co.’s (collectively “CAT” or “Defendants”) Motion for

   Summary Judgment [ECF No. 303] (the “Motion”). The Court has carefully considered the

   Motion, the Declaration of Shawnna M. Yashar dated April 1, 2016, with exhibits [ECF No.

   303], Defendants’ Statement of Material Facts dated April 1, 2016 [ECF No. 303], Plaintiff

   Companhia Energética Potiguar’s (“Plaintiff” or “CEP”) Opposition [ECF Nos. 339-41], the

   Declaration of Patrick J. Boyle dated May 2, 2016, with exhibits, CEP’s Counter Statement of

   Material Facts dated May 2, 2016, and Defendants’ Reply [ECF Nos. 339-41].1 The Court also

   held oral argument on the Motion on November 22, 2019. For the reasons set forth below,

   Defendants’ Motion is DENIED.

   I.     Background

          A.      Background Facts

          CEP, the owner of a Brazilian power plant, claims that 62 out of the 144 gensets it bought

   from CAT have catastrophically failed during normal operation. CAT Ex. 40. Many of the



   1
     On Reply, CAT submitted a document styled as a “Response to Plaintiff’s Counter-Statement
   of Material Facts” on May 17, 2016 [ECF Nos. 353-54] (the “Response”). CEP moved to strike
   the Response on May 25, 2016 [ECF No. 357] on the grounds that it was not allowed by Local
   Rule 56.1, did not comply with the numbering requirements of Local Rule 56.1, was not
   permitted by this Court’s Order setting forth the documents the parties were to file in connection
   with the Motion [ECF No. 272] and contained improper legal argument. This Court agrees with
   CEP that the Response was procedurally improper and contains impermissible legal argument,
   and therefore strikes the Response from the record on this Motion. The Motion at ECF No. 357
   is therefore GRANTED. See Local Rule 56.1(a); Qantum Commc’ns Corp. v. Star
   Broadcasting, Inc., 473 F, Supp, 2d 1249, 1260 (S.D. Fla. 2007) (“[L]egal conclusions and legal
   arguments” do not have probative value when contained in statement of material facts); Barnext
   Offshore, Ltd. v. Ferretti Group USA, Inc., No. 10-cv-23869, 2012 WL 1570057, at *3 n.8 (S.D.
   Fla. May 2, 2012) (declining to consider legal arguments contained in statement of facts);
   Hurtado v. Raly Dev., Inc., No. 11-cv-24476, 2012 WL 3687488, at *15 n.21 (S.D. Fla. Aug. 27,
   2012) (same); Lugo v. Carnival Corp., 154 F. Supp. 3d 1341, 1342-3 (S.D. Fla. 2015) (refusing
   to consider response to summary judgment motion that did not comply with Local Rule 56.1(a));
   see also Joseph v. Napolitano, 839 F. Supp. 2d 1324, 1329 (S.D. Fla. 2012) (same); Gossard v.
   JP Morgan Chase & Co., 612 F. Supp. 2d 1242, 1245 (S.D. Fla. 2009) (same).
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 3 of 46


   engines have exploded, leaving behind gaping holes in their engine blocks. CEP Ex. 60. The

   factual background of CEP’s claims and CAT’s defenses is as follows:

          B.      CEP’s Predecessor, TEP, Wins an Energy Auction in Brazil

          In 2005, to address severe power shortages, the Government of Brazil began holding

   energy auctions where private companies could win contracts to produce energy for the public,

   called PPAs. CEP Ex. 1; Ex. 2; Ex. 3; Ex. 4 at 28:3-34:15. These private power plants operate

   only when needed, and once built, may stand idle for weeks, months or even years. CEP Ex. 4 at

   33:9-36:19. But when called upon to provide electricity, they must then do so immediately, and

   must continuously produce a predetermined power output until ordered by the Government to

   stop. Id. Each power plant gets a fixed fee, whether it produces electricity or not, and an

   additional fee for the energy it produces when dispatched. Id. at 36:20-38:8.

          Plaintiff CEP is a private Brazilian power company. Id. at 6:17-7:3, 24:3-10. In 2006,

   CEP’s predecessor Termoelétrica Potiguar S/A (“TEP”) won two energy auctions. Id. at 33:9-

   34:15. TEP then constructed two thermoelectric (diesel fueled) power plants at its site in

   Macaíba, Brazil. Id. at 42:6-25. One plant has an installed capacity of about 53 MW, the other

   about 66 MW, for a total installed capacity of about 119 MW. Id.

          C.      CAT Is Directly Involved in TEP’s Purchase of the CAT C32 Gensets

          The energy auctions created a new market for equipment manufacturers. CAT,

   Mitsubishi and others aggressively competed to supply power generation equipment (engines

   and generators, together called “gensets”) to privately-owned power companies. CEP Ex. 2, at

   CAT535551. Several manufacturers approached TEP’s CEO, Fernando Magalhães, about

   supplying TEP with the gensets would need. CEP Ex. 4 at 106:21-109:25. In October 2006,

   Fernando Costa from Sotreq, CAT’s exclusive equipment dealer, approached Magalhães. Id. at




                                                    2
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 4 of 46


   99:22-102:11; CF 41.2 Magalhães said he was interested in purchasing the 3516, a larger CAT

   genset, because he had heard it was reliable. CF 41; CEP Ex. 4 at 110:9-23.

          Costa then asked CAT for a quote for the project using 3516s. CAT did not have enough

   3516s to supply TEP’s project, but believed that winning TEP’s business was “critical to prevent

   Mitsubishi from entering the investor energy market in Brazil.” CEP Ex. 2, at CAT535551.

   CAT therefore told Costa that because of “availability constraints of 3500 products,” CAT

   “elected to quote C32 gensets for these opportunities.” CEP Ex. 74 at CAT336611. Costa told

   Magalhães that 3516s were not available, but that the smaller C32 was fine, if not better, for his

   purposes. CF 41.

          Because, in CAT’s words, this project could be an “[i]mportant showcase for paralleled

   C32 gensets as a viable substitution for 3516’s in investor energy projects,” CAT wanted to

   convince TEP that a much larger quantity of smaller and less powerful C32 gensets would work

   for its project. CEP Ex. 2 at CAT535551; CEP Ex. 6 at CAT535585 (“How do we meet the

   needs of a 3516 customer with the C32?”).

          According to CAT, the TEP project was CAT’s “[f]irst large C32 paralleling project in

   the world,” and CAT knew that “all eyes [would] be on CAT/Sotreq to manage effectively.” CF

   41; CEP Ex. 1 at CAT535628. According to CEP, no one from CAT ever told CEP that this was

   going to be CAT’s first attempt to use the C32s in a continuous power generating application,

   and CAT has introduced no evidence to the contrary. CEP Opp. at 2 (citing CEP Ex. 6, 41).

          CEP claims that before the sale, CAT knew exactly what TEP wanted the gensets for

   (CEP Ex. 2 at CAT5355547-48), where TEP’s plants were to be located (id. at CAT535547),

   how much power TEP needed to produce overall (id.), and CAT determined how many C32s it

   would take to do that, a total of 144, each delivering 830 ekW. Id. CAT also knew that the


   2
    “CF” refers to Plaintiff’s Local Rule 56.1 Counter Statement of Material Facts dated May 2,
   2016.
                                                  3
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 5 of 46


   gensets would have to produce that power output continuously for an unlimited period of time, at

   the direction of the Government of Brazil. CEP Ex. 1, at CAT535624-26; CEP Ex. 2 at

   CAT535547-8; CEP Ex. 5 at CAT069403. CAT does not point to any evidence disputing this.

          D.      CAT Makes Pre-Sale Representations to CEP that CEP Claims Induced it to
                  Purchase the C32s

          CAT provided TEP with a document containing the specifications for the C32 gensets

   (the “Spec Sheet”). CEP Ex. 7; Ex. 8 at CAT382453. Importantly, the Spec Sheet stated that the

   gensets were “CONTINUOUS” with a power rating of “830 ekW” and that “continuous” meant

   “[o]utput available without varying load for an unlimited time.” Id. CEP has also submitted

   evidence on this Motion that CAT’s District Manager for South America, Tim Scott, met with

   Magalhães at CAT’s office in São Paulo, Brazil on May 4, 2007, while CEP was making its final

   decision between Mitsubishi and CAT equipment (the “May 2007 Meeting”). CF 37-38; CEP

   Ex. 4 at 117-118 (Magalhães deposition testimony); CEP Ex. 75 (email from Costa to Magalhães

   confirming meeting and Scott’s attendance). Magalhães testified that at that meeting, he asked

   for assurances that the C32 gensets would be able to operate continuously to deliver the output

   required by the PPAs. CF 9, 37. According to Magalhães, Scott represented that they would.

   Id. TEP believed CAT, because CAT had a reputation for rugged, dependable products, TEP

   knew the 3516s to be reliable, and TEP assumed, based on what CAT said, that the same was

   true for the C32s. See CEP Ex. 4, Magalhães Tr. at 110:9-23; 120:1-19. Based on CAT’s

   representations, TEP entered into an agreement with Sotreq on May 31, 2007 to buy 144 C32

   gensets from CAT (the “TEP-Sotreq Agreement”), paid CAT $13.824M directly, and spent an

   additional $2,311,879 for the installation and commissioning of the gensets. CAT Ex. 7 at

   CEP5409-12.

          E.      Evidence that CAT Lacked the Basis to Make Those Representations

          CEP submits that CAT knew it lacked the basis to represent to CEP that the smaller

                                                   4
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 6 of 46


   C32s, untested in this type of application, could reliably deliver the promised amount of power

   continuously. Or, at the very least, CAT did not have enough information to know one way or

   the other at that time. CAT argues in response that the C32 went through a rigorous product

   development process, but CEP argues that discovery has shown that rather than substantiating

   CAT’s claims, the product development process revealed serious defects with the C32.

          Initially, the C32 was only rated as a “standby” genset, not as one that could operate

   continuously in electric power applications. CEP Ex. 56 at CAT590609, CAT590612. CAT

   began developing the C32 for continuous mode because an existing model of genset, the 3508,

   was not profitable enough. CAT decided to replace the “Loser 3508” with the “Winner C32,” to

   “stop the bleeding.” CEP Ex. 54 at CAT712982; CEP Ex. 79 at CAT713009. The C32 would be

   “~ 20%” cheaper to produce and, if it could achieve a continuous rating, would also allow CAT

   to become a player in the high revenue spare parts market. CEP Ex. 54; see also CF 41; CEP Ex.

   56 at CAT590609; CEP Ex. 57 at 47:5-18, 50:20-24. A genset running continuously would need

   maintenance and overhauls much more frequently than one on standby, and as customers went

   through spare parts, CAT would profit. CEP Ex. 58 at CAT712942 (CAT could increase

   profitability by up to 29%); CEP Ex. 55, at CAT713007; CEP Ex. 57 at 83:16-87:11, 175:21-

   176:24.

          While CAT argues that the “engine” was “released” in 2004, the evidence shows that the

   C32 continuous genset was not cleared for production until 2006. SF 17; CEP Ex. 58 (as of

   October 12, 2006, in “Gateway 6” of the C32’s development, CAT was seeking approval to put

   C32 into prime and continuous production); CEP Ex. 82 (CAT announcing the opening of the

   C32 Order Board in March 2006).

          Moreover, the evidence shows that during the development process, defects and problems

   emerged including radiator issues, aftercooler failures, overheating, exhaust tube failures,

   resonant vibrations, high combustion temperatures and other problems. Id. at CAT712922-31;
                                                 5
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 7 of 46


   CEP Ex. 72 at CAT713030; CEP Ex. 67 at 158:24-169:24. Although 19 of these problems

   persisted, CAT “closed” them, thereby permitting shipment to customers. See CEP Ex. 58 at

   CAT712922. While CAT had a target of 7,683 reliability hours in C32 testing (CAT Ex. 12 at

   CAT712947), the actual number of “reliability hours” achieved by the C32 was zero. CEP Ex.

   58 at CAT712936. Finally, 6 CEP engines tested below CAT’s specifications, and of those, 3

   failed. CEP Ex. 21 at 57:11-62:13. A number of CEP’s engines also had to be “corrected” after

   testing. Id. at 33:3-36:23.

          CAT has also acknowledged internally that the first continuous C32s off the assembly

   line (including those sold to CEP) had numerous product defects. See CEP Ex. 49 at

   CAT318804 (acknowledging early product issues); CEP Ex. 59 (acknowledging that the C32

   “experienced initial product quality issues”); CEP Ex. 77 (describing “serious performance

   concerns and multiple failures resulted in significant threats of law suits (>20m$)”).

          F.      CEP’s Gensets Begin Malfunctioning After Only Minor Use

          CAT was closely involved in the ordering and delivery of the gensets. CF 41; CEP Ex.

   10 at 82:10-83:11, 91:2-17, 96:7-98:25. CAT assembled the gensets in Griffin, GA during

   March and April 2008 and then delivered them to CEP in Jacksonville, FL. CAT Ex. 7 at

   CEP5406; CEP Ex. 10 at 43:21-24; CEP Ex. 11. The gensets were installed in 2008. Tim Scott,

   the CAT salesman who had met with Fernando Magalhães in May 2007, came to the site to

   observe the installation, something he had rarely done before. CEP Ex. 12; CEP Ex. 13 at 65:10-

   20, 136:22-138:4.

          By March 2009, the gensets were ready for commercial operation. CEP Ex. 4 at 89:2-5.

   Between then and October 26, 2012 (the date of the first continuous dispatch) the gensets were

   only operated intermittently (about 75 to 100 hours) but still had failures and malfunctions that

   CAT admitted were “product issues,” meaning design or manufacturing defects. CEP Ex. 14;

   CEP Ex. 15. CAT provided repairs for these initial issues, at its expense, under warranty. Mot.
                                                 6
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 8 of 46


   at 21.

            G.     CAT Does Not Tell CEP about Other Catastrophic Failures or That CEP’s
                   Gensets are at High Risk

            CEP has provided evidence that CAT knew, well before CEP began to operate the

   gensets continuously in October 2012, that they were flawed mechanically and would explode if

   operated under normal conditions. CAT did not share any of that information with CEP.

            For example, in 2010, two years before CEP began to run full time, a private power

   company called Genrent began having serious problems with its C32 continuous gensets, that

   (like CEP) it used to generate electricity for the Government of Brazil. CEP Ex. 24 at

   CAT181760. Out of Genrent’s 70 C32s, 5 had “ventilated,” CAT’s euphemism for exploding,

   leaving behind gaping holes in their engine blocks. CEP Ex. 23 at CAT576546. The documents

   show that CAT initially blamed Genrent for the failures, claiming that “bad fuel, oil change

   intervals, dirt, plugged radiator, etc.” was 75% of the cause. CEP Ex. 17 at CAT180634-35; see

   also CEP Ex. 23. CAT ultimately decided, however, that Genrent’s explosions were caused by

   “piston scuffing,” a product defect that had affected C32 engines in other applications, such as

   off-highway trucks and other machines. CF 63; CEP Ex. 18.

            João Giglio, a former 12-year employee of Sotreq who then worked at CEP’s plants,

   testified firsthand about Sotreq’s investigation of Genrent’s failures, including his participation

   in the disassembly of Genrent’s C32 engines. CEP Ex. 19 at 9:10-15, 15:11-17:4, 29:15-30:6,

   232:10-235:20, 332:24-336:3. He testified that Genrent’s failures, including ventilated blocks,

   were the same as those he saw later at CEP. Id. at 332:24-336:3. He believed that Genrent’s

   failures were caused by fuel dilution, the same cause that he, CEP, CEP’s experts, and even

   CAT’s own employees and experts saw at CEP. Id. at 337:24-339:11; CEP Ex. 20 ¶¶ 19, 66;

   CEP Ex. 21 at 73:19-25, 79:3-82:2; CEP Ex. 22 at 664:3-665:7.



                                                     7
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 9 of 46


          Even though CAT knew that CEP could be called into continuous operation at any time,

   no one told CEP about Genrent’s problems. CEP Ex. 23; CEP Ex. 24; CEP Ex. 25 at 54:20-56:5,

   62:5-64:2, 108:9-109:6, 258:5-260:12. Instead CAT began surreptitiously monitoring CEP’s

   gensets for symptoms. CEP Ex. 24 at CAT 181769; CEP Ex. 26 at CAT320649-50; CEP Ex. 27

   at CAT733687; CEP Ex. 29 at CAT067471-73.

          In April 2010, CEP had barely begun to run its engines. They all had less than 100 hours

   on them. CEP Ex. 26 at CAT320650; CEP Ex. 25 at 110:3-12. At that time, in an internal email,

   the CAT salesman Tim Scott noted that both Genrent and CEP had already experienced the same

   relatively minor failures, such as broken side bolts, aftercooler core holes, broken valve springs,

   head gasket leaks, timing cover leaks and paint defects. CEP Ex. 26 at 320649-50. CEP’s

   gensets also had 95 control pad failures and 58 broken fan guards. CEP Ex. 27 at CAT733677,

   CAT733683. Genrent had piston scuffing in 38 of its 70 engines, and 5 catastrophic failures. Id.

   Scott said that CEP’s gensets did not have piston scuffing and catastrophic failures because they

   had “only 100 hours accumulated” on them. Id. Finally, Scott stated that “in my area, we are

   currently not offering any C32’s on continuous, and in prime, only in limited lower risk

   situations.” Id. at CAT320650 (emphasis added). In other words, CEP maintains, by April 2010,

   things were so bad with the continuous C32 gensets that Scott wasn’t selling them anymore. See

   also CEP Ex. 28.

          In June 2010, although CAT identified CEP as being in the “risk group” because its

   gensets were “set up for continuous rating,” it again noted that CEP had not experienced these

   failures “so far” because of the low hours. CEP Ex. 29 at CAT067473. In CAT’s words, CEP

   was not showing these problems, “yet.” CEP Ex. 27 at CAT733687 (emphasis added).

          Eventually, CAT embarked on a massive product recall to replace the pistons, rings and

   liners in all C32 engines in continuous mode. CF 63. CAT did not reveal the recall to CEP until

   November 2010, and it did not tell CEP about any explosions at Genrent or elsewhere. Instead it
                                                 8
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 10 of 46


   said the piston design was not meeting “customer expectations,” and was creating “accelerated

   wear” on engine parts. CEP Ex. 30 at CAT733639; CEP Ex. 25 at 227:21-228:10, 245:7-246:24,

   258:5-260:12; CEP Ex. 31 at CAT353079-80.

          In all, it took over a year for CAT’s authorized service representative, Marcosa, to open

   up every single one of CEP’s 144 engines (in situ in the power plants) and replace the entire

   piston system. SF 64; CEP Ex. 32. CEP was leery of this procedure, convinced that Marcosa

   was introducing contamination into its engines because of Marcosa’s shoddy work habits. CEP

   Ex. 33 at CAT068197. CAT also recommended that CEP change the oil every 250 hours or

   19,000 liters of fuel burn, and add a 100-liter external oil tank to each genset. CEP Ex. 30 at

   CAT733640-42. CEP’s oil expert believes that this recommendation, and the ultimate

   replacement of CEP’s 68-liter oil pans with 99-liter pans, was CAT’s effort to add more

   lubricating oil to the engine system to counteract fuel dilution. Ex. 20 ¶¶ 13, 66.

          H.      CAT Makes a New Warranty to CEP in 2011

          CEP was uncomfortable about CAT’s “product update,” and wanted written assurances

   from CAT that the gensets would deliver 830 ekW, and that CEP could change the oil every 250

   hours. See CEP Ex. 30; CEP Ex. 32; CEP Ex. 33. In response, CAT Product Manager Mark

   Smalley (working out of CAT’s office in Miramar, FL) wrote a letter dated June 3, 2011 (the

   “June 2011 Letter”) that was given to CEP. CEP Ex. 34. The June 2011 Letter performed

   several functions. As CAT’s “official technical response and commitment,” it provided (in a

   section called “Product updates, performance and warranty”) that “[a]fter completing the

   service updates and repairs on the 144 units installed at the CEP power plant in Natal, the 144

   gensets will perform as originally purchased delivering 830 [ekW] in a continuous operation . . .

   .” Id. (emphasis in original).

          The June 2011 Letter also promised (in a section called “Oil change intervals”) that CEP

   could change the oil in its C32s every 250 hours. Id. (emphasis in original). Pre-sale, Sotreq had
                                                   9
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 11 of 46


   told CEP in writing that the oil only needed to be changed every 250 hours, and that the engines

   would need top end overhauls (significant maintenance that takes about 12 days) at 7,500 hours

   and major overhauls at 15,000 hours of operation. CEP Ex. 35 at CONFIDENTIAL CEP

   015693; CAT Ex. 7 at CEP5451.

          After the C32s were delivered, CEP learned that according to the manual (the “OMM”)

   the oil needed to be changed every 250 hours, or every 19,000 liters of fuel burn, whichever

   came first. Id. at 211:23-212:3. CEP calculated that, once they started running continuously, the

   C32s would need oil changes every 90 hours, or every 4 days. SF 33; CEP Ex. 36 at 51:2-52:7,

   250:10-251:9. CEP was upset about this discrepancy, and alleges that it never would have

   purchased the C32s if it had known that to be the oil change interval. CEP Ex. 4 at 118:24-

   119:7, 239:12-240:3. CEP tried to implement 90 hour changes but found that to be almost

   impossible on a fleet of 144 engines. CEP Ex. 36 at 250:10-251:9. CEP complained to Sotreq,

   and after oil testing and analysis, Sotreq bumped CEP’s oil change interval up to 150 hours. Id.

   at 51:2-52:7. But that still was unworkable, and CEP asked Sotreq how the 250 hour interval

   could be achieved. CEP Ex. 37. Sotreq said that adding a larger oil sump (which was part of the

   piston recall) would give CEP the 250 hour interval it wanted. CEP Ex. 38.

          CEP was concerned about following that course of action unless it was specifically

   sanctioned by CAT, especially since as of June 2011, CEP still had not been dispatched to run

   continuously. CF 36. In the June 2011 Letter, CAT confirmed that using the new 99 liter oil

   pans would “result in [the] 250 hour oil change interval” CEP wanted. CEP Ex. 34. CAT admits

   now that this guarantee of a 250 hour oil change interval was based on a test CAT had previously

   performed at Genrent. SF 59-62. CAT did not tell CEP this at the time. Smalley (the author of

   the June 2011 Letter) wrote in his contemporaneous private notes that the 250 hour interval

   could only be met “assuming [the engines] don’t operate.” See CEP Ex. 39 at CAT916113. In

   other words, CEP learned in discovery that CAT gave CEP the assurance of a 250 hour oil
                                                10
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 12 of 46


   change interval, knowing that to be false because of the problems at Genrent, and only workable

   if CEP’s engines sat idle. And indeed, CEP was not able to achieve any workable oil change

   interval once it started operating continuously and nearly half of its fleet catastrophically failed.

          In January 2013, Sotreq gave CEP another piece of troubling news: top end overhauls

   would need to be done at 4,500 hours, not 7,500, at an enormous added cost to CEP in labor,

   parts and downtime. CEP Ex. 40 at CAT379254. CEP would not have purchased the C32s had

   it known they would need such frequent intervention. CEP Ex. 4 at 118:24-119:7.

          I.      62 of CEP’s 144 Engines Catastrophically Fail

          CEP maintains that the piston pack update did not prevent CEP from having catastrophic

   failures. And, CEP claims, it did not prevent further catastrophic failures at Genrent either. CEP

   Ex. 16 at CAT353981; CF 56. In May 2010, Genrent settled its legal claims against CAT and

   purchased Cummins gensets to replace its C32s. CEP Ex. 41 at CAT830342-43; CEP Ex. 29.

   At the time CEP filed the Complaint in November 2014, 5 engines had failed in 2012, 3 in 2013,

   and 36 in 2014. CAT Ex. 40. Another 19 failed after the Complaint was filed. Id. CEP

   maintains that the failures only stopped once it “derated” the engines, meaning that it backed

   them off by about 20%, so that each only delivered 650 to 750 ekW, instead of the 830 ekW

   CAT had promised. CEP has submitted damage surveys of the engines, including photographs

   showing the gaping holes and broken connecting rods left behind when its engines “ventilate.”

   CEP Ex. 60. Workers found the situation to be so dangerous that they would not approach a

   non-operating genset in the plant until a bulletproof screen was installed between it and the

   operating one next to it, just in case the operating engine exploded. CEP Ex. 19 at 142:23-

   143:14; CEP Ex. 44 at 257:25-260:17.

          J.      CAT Made Multiple Visits to the Site

          CAT did not observe the conditions at CEP from afar. In all, CAT assembled a “Core

   Team” of 22 employees to monitor and investigate the failures at CEP. CEP Ex. 47 at
                                                11
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 13 of 46


   CAT010497. CAT employees Smalley and Salvador visited the plants numerous times. CEP

   Ex. 45 at 105:13-15, 190:23-191:4; CEP Ex. 25 at 37:19-38:8. CAT employee Roberto Vivas

   performed an installation audit in April 2013 and found nothing wrong. CEP Ex. 46 at 220:9-

   229:6. In February and April 2014, CAT sent two teams to CEP to analyze, inspect and report

   back on the damaged equipment. CEP Ex. 47; CEP Ex. 48 at 106:7-107:3. They could not find

   a root cause for the failures, and did not offer any recommendations to CEP, or make any

   criticisms of the way CEP had installed, operated or maintained the C32s. CEP Ex. 48 at

   112:11-113:22, 199:25-200:3, 203:15-17, 213:11-13, 511:20-528:7; CEP Exs. 49-51.

          Finally, CEP maintains that discovery has shown that catastrophic failures in C32s did

   not just occur at CEP and Genrent, but around the world. CF 25; CEP Ex. 68 (report from

   Macallister Machinery Co. (Indiana) on spun bearing with photo showing ventilated block); CEP

   Ex. 69 (report from Zahid Tractor and Heavy Machinery (Saudi Arabia) describing “2 blocks

   broken in last few months” at same customer, with photo showing ventilated block and broken

   connecting rod); CEP Ex. 70 (report from Mantrac Group (Egypt) describing “catastrophic

   engine failure” though recent “SOS [oil test] was OK,” with photo showing ventilated block with

   protruding connecting rod); CEP Ex. 71 (report from Zahid (Saudi Arabia) describing third

   failure at same customer; No. 7 connecting rod “smashed the cylinder block;” Nos. 4, 5, 6, 7

   main bearings spun with photo showing ventilated block with protruding connecting rod).

   II.    CEP’s Claims

          CEP filed its Complaint in 2014. During discovery, the parties took 39 depositions,

   exchanged 15 preliminary and rebuttal expert reports and produced over one million pages of

   documents. Discovery closed on January 29, 2016. Based on the evidence adduced during

   discovery, CEP’s claims are:

          A.     Fraudulent Inducement and Negligent Misrepresentation: Pre-sale, CAT


                                                  12
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 14 of 46


   fraudulently induced CEP to purchase the gensets: (a) by CAT representing on the Spec Sheet

   that the gensets could deliver 830 ekW continuously; and (b) by Tim Scott representing directly

   to Fernando Magalhães during the May 2007 Meeting that the C32 gensets would be able to

   operate continuously to deliver the output required by the PPAs. CAT did not tell CEP that this

   was the first time C32s would be used for power generation in continuous mode. CAT drove the

   sale of C32s to CEP because it lacked 3516s, but still wanted to make the sale; in fact the sale

   was “critical” for CAT to compete with Mitsubishi in the new energy investor market. CEP

   relied on those representations in making its decision to purchase the gensets. CAT knew that

   those representations were false, or at the very least did not know if they were true or false,

   because it had specific knowledge of “product issues” (defects and failures) the C32s

   experienced during the development and product testing phase that CAT did not resolve before

   the C32s went to market. In the alternative, CAT negligently misrepresented these facts.

           B.      Fraudulent Concealment: Post-sale, in 2010 and thereafter, CAT fraudulently

   concealed from CEP the grave and dangerous situation Genrent was facing with identical C32s

   in an identical power generation application in Brazil. CAT sent employees from the United

   States to surreptitiously monitor CEP’s gensets for signs of these defects and failures. CAT did

   not expect CEP to be experiencing them, yet, because of the low number of hours the machines

   had run at that time. Rather than admitting the failings of its product, CAT hid these issues from

   CEP and others around the world in order to avoid liability and lawsuits. CAT hoped, but did

   not know, that a product recall would solve the problem. CAT misrepresented the reasons

   behind the recall and the installation of 99 liter oil pans in an attempt to ward off liability.

   Importantly, CAT was so certain that the C32s could not operate continuously in a power

   generation application that by 2010 it stopped selling them in South America in an effort to

   contain its exposure. Had CEP known the true facts, it would not have begun running the C32s


                                                     13
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 15 of 46


   continuously in 2012, and would have avoided millions of dollars of damages caused by the

   catastrophic failures.

          C.      Fraudulent Misrepresentations Post-Sale: Post-sale, in 2011, CEP insisted on

   a representation from CAT that CEP could change the oil in the gensets every 250 hours

   (something that had been promised to it by Sotreq, CAT’s exclusive dealer, pre-sale). Under

   continuing pressure to conceal the problems with the C32, CAT represented that CEP could do

   so, in writing, in the June 2011 Letter. CAT knew this representation was false at the time it was

   made (or alternatively negligently made this representation), because the 250 hour interval was

   based on tests at Genrent and could only be met “assuming [the engines] don’t operate.” CEP

   relied on this representation by continuing to operate its power plant, and continuing to incur

   increased oil costs, and was damaged when half of its fleet catastrophically failed and it was

   passed over by the Government of Brazil for not meeting its energy output requirements.

          D.      Breach of Express Warranty: In 2011, CAT warranted in the June 2011 Letter

   that “[a]fter completing the service updates and repairs on the 144 units installed at the CEP

   power plant in Natal, the 144 gensets will perform as originally purchased delivering 830 [ekW]

   in a continuous operation . . . .” CEP Ex. 34. Just as CAT had anticipated, that warranty was

   breached. In 2012, when CEP began running the gensets continuously with an output of 830

   ekW, they catastrophically failed. Those that did not fail have been derated from 830 ekW to

   650-750 ekW to prevent further explosions.

          E.      Breach of Implied Warranty of Fitness for a Particular Purpose: Pre-sale,

   CAT knew that CEP intended to use the 144 CAT C32 gensets for a very specific purpose: the

   generation of electricity for the Government of Brazil through the continuous operation of two

   power plants located in Macaíba, Brazil with a total installed capacity of 119 MW. CAT was

   aware that its representations concerning the capabilities of the gensets were of the utmost

   importance to CEP. CAT repeatedly represented both orally and in writing, pre-sale, that the
                                               14
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 16 of 46


   CAT C32 generator sets were fit for this particular purpose, including on the Spec Sheet and at

   the May 2007 Meeting. CEP relied on CAT’s expertise to select the equipment. In fact, it was

   CAT that chose to quote C32s for CEP’s particular application, and CAT that drove the sale of

   144 of them to CEP in order to meet CEP’s power generation requirements. The gensets are

   unfit for the particular purpose for which they were intended. When operated continuously to

   deliver 830 ekW and generate electrical power at CEP’s power plants, the specific purpose for

   which they were intended, they catastrophically fail.

          F. Promissory Estoppel: CAT made specific promises to CEP that the gensets could

   run continuously and deliver the electrical output CEP required, including CAT’s statements: (a)

   on the Spec Sheet that the CAT C32 generator sets could run “without varying load for an

   unlimited time;” and (b) in the June 2011 Letter that “the 144 gensets will perform as originally

   purchased delivering 830 [ekW] in a continuous operation . . . .” CEP Ex. 34. These promises

   were false. CAT knew that CEP intended to use the gensets for electrical power generation and

   CEP relied upon CAT’s promises to its detriment.

          G. Revocation of Acceptance: Section 672.608(1) of the Florida Statutes

   provides: “The buyer may revoke his acceptance of a lot or commercial unit whose

   nonconformity substantially impairs its value to him if he has accepted it: (a) On the reasonable

   assumption that its nonconformity would be cured and it has been seasonably cured; or (b)

   Without discovery of such nonconformity if his acceptance was reasonably induced either by the

   difficulty of discovery before acceptance or by the seller’s assurances.” Frank Griffin

   Volkswagen, Inc. v. Smith, 610 So. 2d 597, 599 (1st DCA 1992). Here, CEP’s acceptance of the

   144 generator sets was reasonably induced by CAT’s assurances and it was difficult (if not

   impossible) to discover the nonconformity before being dispatched to produce continuous power

   in 2012. The statute by its terms requires either reasonable inducement or difficulty of

   discovery, but CEP meets both, alternative prongs of the test.
                                                  15
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 17 of 46


              H. Product Liability: The gensets designed and manufactured by CAT are

   defective and unreasonably dangerous. CEP used the gensets in exactly the way, pre-sale, that

   CAT understood they were going to be used. Nearly half of the fleet of 144 CAT C32 gensets

   has catastrophically failed, and the remaining gensets have been derated.

              I. FDUTPA: CAT has violated Florida’s Deceptive and Unfair Trade Practices Act.

   CEP is a consumer under FDUTPA and eligible for its protections. CAT’s sale of the C32

   gensets in Florida and its misrepresentations made in Florida regarding the quality and

   capabilities of the gensets, leading up to and including the June 2011 Letter, qualify as

   “deceptive” within the meaning of FDUTPA, because the evidence shows that by June 2011,

   CAT knew that the gensets would catastrophically fail when put to continuous use.

   III.   The Standard on this Motion: CAT May Not Merely Rely on Pleading
          Inadequacies; It Must Show an Absence of Evidence, or Cite to Evidence in the
          Record Entitling it to Summary Judgment

          Summary judgment may only be granted “where the evidence is such that it would

   require a directed verdict for the moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

   251 (1986). To meet this burden, CAT may not merely rely on what it perceives as inadequacies

   in CEP’s pleadings, because the time to make a motion to dismiss has long passed. Instead, CAT

   must show an absence of evidence, or cite to actual evidence that entitles it to summary

   judgment. See Martinez v. Weyerhaeuser Mortg. Co., 959 F. Supp. 1511, 1514 (S.D. Fla. 1996)

   (“The legal standard when considering a motion for summary judgment differs substantially

   from that of a motion to dismiss. Summary judgment is appropriate if the pleadings, depositions,

   answers to interrogatories and admissions on file, together with the affidavits, if any, show that

   there is no genuine issue as to any material fact. Fed.R.Civ.P.56(c). The moving party bears the

   initial burden of showing, by reference to materials on record, that there are no genuine issues of

   material fact to be decided at trial.”) (emphasis added); see also Celotex Corp. v. Catrett, 477

   U.S. 317, 323 (1986) (moving party must identify portions of the record showing the “absence of
                                                 16
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 18 of 46


   a genuine issue of material fact.”); United States v. Four Parcels of Real Prop., 941 F.2d 1428,

   1437-38 (11th Cir. 1991) (movant must either “show . . . that there is an absence of evidence to

   support the nonmoving party’s case,” or point to “affirmative evidence demonstrating that the

   nonmoving party will be unable to prove its case at trial.”) Summary judgment “will not lie if

   the dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury

   could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. Material facts are

   ones that “might affect the outcome of the suit under the governing law.” Id. Finally, “[t]he

   evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

   favor.” Id. at 255. This Court finds that CAT has not sustained its burden with respect to any of

   CEP’s claims.

   IV.    Discussion

          A.       The Grounds for CAT’s Motion

          CAT seeks dismissal of all of CEP’s claims by relying on four main arguments: (i) CEP’s

   fraud, negligent misrepresentation, strict product liability and promissory estoppel claims are

   barred by the economic loss rule (but its express warranty, implied warranty of fitness for a

   particular purpose, revocation of acceptance and FDUTPA claims are not); (ii) CEP’s fraud

   claims based on the Spec Sheet, Tim Scott’s representations at the May 2007 Meeting and the oil

   change interval representation contained in the June 2011 Letter fail as a matter of law; (iii)

   CEP’s express warranty, implied warranty of fitness for a particular purpose and revocation of

   acceptance claims are limited by a Limited Warranty that CAT contends applies; and (iv) CEP’s

   oil change and maintenance interval claims are barred by the statute of limitations. None of

   these arguments warrants dismissal of CEP’s claims.

          B.       CEP’s Claims are Not Barred by the Economic Loss Doctrine

          This case comes before this Court not at its outset, on a motion to dismiss, but after

   nearly two years of discovery. Thus, this Court does not merely have the allegations in CEP’s
                                                  17
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 19 of 46


   Complaint to consider, but a summary judgment record consisting of 141 exhibits and deposition

   testimony excerpts from 20 different witnesses. What that record shows is extensive, continual

   contact between CAT and CEP, both pre- and post-sale. And this contact is not just regarding

   the one-off sale of a product to a consumer, but instead involved the selection, sale, supervision

   of installation and commissioning, inspection, testing, failure analysis, repair, recall and in situ

   reconfiguration of 144 CAT C32 gensets by Caterpillar itself.

           This case thus goes far beyond the product liability context and sits squarely in the realm

   of fraud and negligent misrepresentation. On the basis of its review of this particular record, this

   Court finds that CEP has submitted evidence demonstrating that its fraudulent inducement,

   fraudulent concealment, fraudulent misrepresentation and negligent misrepresentation claims

   exist separate and apart from its breach of express warranty claim. As a result, the economic loss

   doctrine does not warrant dismissal of CEP’s claims, under the particular circumstances shown

   here.

   First: The Court does not agree with CAT that there is no longer a fraud and negligent

   misrepresentation exception to the economic loss rule in this District.

           In its Motion, CAT stated that “Florida law recognizes an exception to the economic loss

   rule for intentional torts, such as fraudulent inducement and negligent misrepresentation, but

   only when the acts giving rise to those claims are independent from the product liability claim.”

   Mot. at 5; see also Reply at 1, 7. However, at oral argument, CAT seemed to be arguing that this

   exception no longer exists in this District. See Transcript of Motion Hearing dated November

   22, 2019 (“Tr.”) at 5-6.

           Besides the fact that CAT is not permitted to change course so abruptly, the Court finds

   that CAT’s first position more accurately represents the state of the law. The exception to the

   economic loss rule for intentional torts exists, provided that the plaintiff’s tort claims are not the

   same as the plaintiff’s claims for breach of warranty.
                                                    18
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 20 of 46


          The economic loss rule is a “judicially created doctrine that sets forth the circumstances

   under which a tort action is prohibited if the only damages suffered are economic losses.” Tiara

   Condo. Ass’n, Inc. v. Marsh & McLennan Cos., Inc., 110 So. 3d 399, 401 (Fla. 2013). In Tiara,

   the Florida Supreme Court rejected a “Legacy of Unprincipled Expansion” of the rule, and

   curtailed it so that it now applies only in “cases involving products liability.” Id. at 407.

          Importantly, in Tiara, the Florida Supreme Court did not announce a blanket prohibition

   on all tort claims against a manufacturer in the products liability context. Rather, it specifically

   noted that “fraudulent inducement, and negligent misrepresentation, or free-standing statutory

   causes of action” were “exceptions to the economic loss rule” that the Florida Supreme Court

   “ha[d] developed” under its prior rulings. Id. at 406. Then, the Florida Supreme Court did not

   eliminate those exceptions. Instead, it held that it was only “reced[ing] from [its] prior rulings to

   the extent that they have applied the economic loss rule to cases other than products liability.”

   (emphasis added). Id. at 407. In other words, the rule and its exceptions remain, but are only to

   be applied to product liability cases.

          CAT is correct that neither party has cited a case in this Circuit, post-Tiara, where a court

   has specifically applied the fraud and negligent misrepresentation exceptions in a case involving

   products liability. But nor, for that matter, has either party cited any case in this Circuit where a

   court has definitively held that those exceptions no longer exist in that context. Rather, each case

   involved a motion to dismiss, not a motion for summary judgment, and each court thus reviewed

   only the plaintiff’s allegations in that particular case and concluded on the basis of those

   allegations that the exception did not apply. See, e.g., Burns v. Winnebago Indus., No. 8:13-cv-

   1427-T-24MAP, 2013 WL 4437246, at *3, *4 (M.D. Fla. 2013) (stating that “it is unclear

   whether the Tiara decision affects the viability of these exceptions when negligent

   misrepresentation and fraudulent inducement claims are made in the product liability context”

   and that “the Court concludes that under the facts alleged, the exceptions under the economic
                                                   19
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 21 of 46


   loss rule for fraudulent inducement and negligent misrepresentation do not apply.”) (emphasis

   added); Aprigliano v. American Honda Motor Co., 979 F. Supp. 2d 1331, 1337 (S.D. Fla. 2013) 3

   (“Usually claims for negligent misrepresentation are barred by the economic loss rule where, as

   here, there are claims for breach of warranty alongside tort claims and the allegations contained

   in both are similar.”) (emphasis added); Id. at 1343 (“Plaintiffs plead facts regarding the

   existence of a defect in the GL 1800’s transmission, but fail to plead facts sufficient to establish

   Honda’s knowledge and concealment of the defect.”) (emphasis added); see also Cardenas v.

   Toyota Motor Corp., No. 18-22798-CIV-MORENO, 2019 WL 4777891, at *7 (S.D. Fla. Sept.

   30, 2019) (dismissing fraud and fraudulent concealment claims based on the allegations in that

   case, in which lead plaintiff “allege[d] precisely what his breach of warranty claim allege[d]—

   that his Toyota Camry did not work as promised,” without addressing whether exceptions to the

   economic loss rule for fraud-based claims could exist in other circumstances); Thompson v.

   Proctor and Gamble Co., No. 18-cv-60107-GAYLES/SELTZER, 2018 WL 5113052, at *3 (S.D.

   Fla. Oct. 19, 2018) (acknowledging that Tiara has “created confusion” about whether exceptions

   to the economic loss rule still survive, and dismissing negligent misrepresentation claim because

   plaintiff essentially alleged that the defendant’s product failed to conform to its label); Vazquez

   v. General Motors, LLC, No. 17-22209-CIV-GAYLES, 2018 WL 447644, at *5 (S.D. Fla. Jan.

   16, 2018) (dismissing fraudulent concealment claim where plaintiff alleged only economic losses

   based on defect to General Motors’s Corvette Z06 and concluding that the Florida Supreme

   Court “did not intend to allow such products liability claims to survive”) (emphasis added)

   (internal quotation marks omitted); Koski v. Carrier Corp., 347 F. Supp. 3d 1185, 1198 (S.D.



   3
     We note that Aprigliano states in dicta that Burns held that “the exceptions to the economic loss
   rule for fraudulent inducement and negligent misrepresentation did not apply in the products
   liability context post-Tiara . . . .” Aprigliano, 979 F. Supp. 2d at 1338. Respectfully, Burns did
   not so hold, rather it held that the application of the exception post-Tiara was “unclear.” Burns,
   2013 WL 4437246, at *3.
                                                      20
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 22 of 46


   Fla. Aug. 18, 2017) (“In light of the Tiara decision, courts have noted that the viability of the

   negligent misrepresentation exception to the economic loss rule is unsettled.”); Id. (holding that

   “[h]ere, the allegations supporting the fraudulent concealment claim are the same as those

   supporting all of Plaintiff’s claims” and therefore should be dismissed); Tyman v. Pfizer, Inc.,

   No. 16-cv-06941, 2017 WL 6988936, at *18 (S.D.N.Y. Dec. 27, 2017) (explaining that “after

   Tiara, claims for negligent misrepresentation are usually barred by the economic loss rule where,

   as here, there are claims for breach of warranty alongside tort claims and the allegations

   contained in both are similar”) (emphasis added); Melton v. Century Arms, Inc., 243 F. Supp. 3d

   1290, 1301, 1302 (S.D. Fla. Mar. 30, 2017) (dismissing tort claims because they “pertain[ed]

   only to the quality of [the defendant’s] products” and agreeing that “[u]sually claims for

   negligent misrepresentation are barred by the economic loss rule where, as here, there are claims

   for breach of warranty alongside tort claims and the allegations contained in both are similar”)

   (emphasis added); Monsoon, Inc. v. Bizjet Int’l Sales & Support, Inc., No. 16-80722-CIV-

   MARRA/MATHHEWMAN, 2017 WL 747555, at *8-10 (S.D. Fla. Feb. 27, 2017) (granting

   motion to dismiss gross negligence claim under economic loss doctrine in breach of contract case

   because plaintiff’s allegations with respect to the gross negligence claim “concern[ed] the heart

   of the parties’ agreement” and did not allege any independent duties sufficient to give rise to a

   separate tort claim); Callaway Marine Technologies, Inc. v. Tetra Tech, Inc., No. 16-cv-20855,

   2016 WL 7407769, at *4 (S.D. Fla. Dec. 22, 2016) (dismissing the plaintiff’s fraudulent

   concealment claims for failure to allege conduct “independent of a breach of contract amounting

   to an independent tort” where each of the allegedly fraudulent statements was “later

   memorialized in the Subcontract”); WW Sports Importadora Exportadora e Comercial LTDA v.

   BPI Sports, LLC, No. 0:16-cv-60147-WPD, 2016 WL 9375202, at *4 (S.D. Fla. 2016) (agreeing

   with other district courts that had decided post-Tiara that “Florida’s Supreme Court did not

   intend to allow fraudulent inducement and negligent misrepresentation claims to go forward
                                                 21
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 23 of 46


   where they are asserted in conjunction with a warranty claim premised on the same allegations”

   and dismissing fraudulent and negligent misrepresentation claims on that basis) (emphasis

   added); In re Takata Airbag Products Liability Litigation, 193 F. Supp. 3d 1324, 1339 (S.D. Fla.

   2016) (concluding the economic loss rule applied to a consumer’s fraudulent concealment claims

   against a retailer that allege “precisely what a breach of warranty claim would allege,” i.e., “the

   product did not work as promised,” and the economic loss rule “usually” bars claims for

   “negligent misrepresentation where there are claims of breach of warranty alongside tort claims

   and the allegations contained in both are similar”).

          Perhaps Thermoset Corp. v. Building Materials Corp. of Am., No. 14-60268-CIV-

   COHN/SELTZER, 2014 WL 11775929, at *4 (S.D. Fla. June 4, 2014) best sums up the post-

   Tiara state of the fraud and negligent misrepresentation exception in this Circuit: that there is no

   definitive decision on whether the exception remains, and that in the meantime where courts

   have decided not to apply the exception, that decision has been based on the specific allegations

   pled in the Plaintiff’s complaint before them on the defendant’s motion to dismiss:

          The viability of the exceptions to the rule post-Tiara, however, is unsettled . . . .The
          two courts to address the question [Burns and Aprigliano] have rejected the
          exception, but have limited their holdings to the facts before them . . . .Without
          determining that the negligent misrepresentation exception could never apply in a
          products liability case, the Burns court rejected the exception in the case before it .
          . . .The Aprigliano court endorsed the reasoning of Burns, finding that to permit
          negligent misrepresentation claims on the facts before it [would circumvent the
          economic loss rule].

          Id. (emphasis added).

           Both parties cite post-Tiara cases decided outside of this Circuit, but under Florida law.

   This Court finds the reasoning of two of them, Miller v. Samsung Elecs. Am. Inc., No. 14-cv-

   4076, 2015 WL 3965608, at *10 (D.N.J. June 29, 2015) and In re MyFord Touch, 46 F. Supp. 3d

   936, 965 (N.D. Cal. 2014) to be persuasive on this issue of the viability of the fraud and

   negligent misrepresentation exceptions. In Miller, the Court held that the plaintiff’s fraud claim

                                                    22
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 24 of 46


   based on a manufacturer’s representation in the specifications for its laptop that a port had

   “Super Speed,” was not barred by Tiara, distinguishing Burns and Aprigliano as being limited

   only to the facts pled in those cases. Miller, 2015 WL 3965608, at *9-10. Similarly, the Court in

   MyFord Touch relied on the exceptions noted in Tiara and sustained the plaintiff’s fraud claim

   based on the allegation that Ford knew its systems were defective at the time of sale,

   distinguishing Burns as limited to the facts pled. In re MyFord Touch, 46 F. Supp. 3d at 965

   (“[Burns] made no ruling that all claims for fraud are necessarily barred by the rule.”).

          Moreover, CEP has cited numerous cases inside this Circuit, post-Tiara, recognizing the

   exception in other contexts. In HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So. 2d 1238

   (Fla. 1996) the Florida Supreme Court held that “fraud in the inducement is an independent tort

   and is not barred by the economic loss rule.” Id. at 1240. The Tiara decision did not explicitly,

   or implicitly, do away with the fraud exception to the economic loss rule. See, e.g., Fed. Deposit

   Ins. Co. v. Lennar Corp., No. 12-cv-595, 2014 WL 201663, at *7 (M.D. Fla. Jan. 1, 2014) (citing

   Tiara and holding “the economic loss rule historically has never barred traditional tort claims

   such as . . . fraud”); Fed. Deposit Ins. Co. v. Pearl, No. 12-cv-1813, 2013 WL 1405941, at *5

   (M.D. Fla. Apr. 8, 2013) (noting that Tiara “drastically curtailed” the application of the

   economic loss rule and that economic loss rule never barred traditional tort claims such as

   negligent misrepresentation or fraud); Appleton Prods., Inc. v. Auto Sport Grp., Inc., No. 9:18-

   CV-81435, 2018 WL 7287158, at *3 (S.D. Fla. Dec. 26, 2018) (citing Tiara and holding

   “fraudulent inducement is an independent tort in that it requires proof of facts separate and

   distinct from the breach of contract”); CCA Bahamas Ltd. v. Conquest Fin. Mgmt. Corp., No.

   1:17-CV-22437-KMM, 2017 WL 10846263, at *2 (S.D. Fla. Nov. 28, 2017) (citing Tiara and

   holding “a misrepresentation made before the contract’s execution is distinct from any

   subsequent breach of that contract”); Michael Shane Enterprises, LLC v. Courtroom Connect

   LLC, No. 16-CV-80881, 2017 WL 3025980, at *8 (S.D. Fla. Mar. 21, 2017) (citing Tiara and
                                             23
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 25 of 46


   holding that in assessing whether fraud is a distinct claim “the critical inquiry focuses on whether

   the alleged fraud is separate from the performance of the contract”).

           In sum, the statement of the law that CAT made at argument is too broad. The

   exceptions to the economic loss rule were not specifically abolished by the Tiara Court or any

   other court in this Circuit.

   Second: The exceptions apply here. Turning next to whether the fraud and negligent

   misrepresentation exceptions to the economic loss rule apply here, this Court finds that they do.

           Courts in this Circuit uniformly agree, post-Tiara, that at the motion to dismiss stage a

   plaintiff may not maintain a fraud or negligent misrepresentation claim, in a case involving

   products liability, if that claim alleges “precisely what a breach of warranty claim would

   allege—namely that the [product] did not work as promised.” In re Takata, 193 F. Supp. 3d at

   1339 (emphasis added).

           Again, this is a motion for summary judgment brought after the close of nearly two years

   of extensive discovery. The Court thus looks beyond the wording of CEP’s allegations in its

   Complaint, and finds that CEP has submitted sufficient evidence to raise genuine issues of

   material fact as to whether CAT committed fraud in the inducement, negligent misrepresentation,

   fraudulent concealment and fraudulent misrepresentation.4 The Court further finds that these

   claims are not precisely the same as CEP’s breach of warranty claim.

           CEP has presented evidence of the following very specific circumstances over the course

   of its dealings with CAT:

              In late 2006, into 2007, CAT drove the sale of C32s to CEP because it lacked 3516s,
               but still wanted to make the sale; in fact, doing so was “critical” to its business;
              CAT did not tell CEP that it was CAT’s first customer for the use of C32s in this
               application;
              CAT repeatedly assured CEP pre-sale (in 2006 and 2007), that the C32s would

   4
    See infra at 28, holding that CAT’s argument that CEP’s tort claims fail on their merits is
   unavailing.
                                                 24
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 26 of 46


              deliver 830 ekW continuously, when it had specific knowledge to the contrary based
              on “product issues” experienced during the development phase;
             Post-sale (in 2010), when serious problems developed at Genrent, CAT omitted to tell
              CEP that it was in the “risk group” for dangerous engine explosions and instead
              surreptitiously monitored CEP’s gensets for signs of the failures it knew would come
              when CEP began operating them continuously;
             In 2010, CAT also misrepresented the reasons behind the piston pack “product
              update” and the installation of 99 liter oil pans in an attempt to ward off liability;
             In 2011, CAT misrepresented to CEP that it could change the oil in the gensets every
              250 hours; at that time, CAT knew that this oil change interval could only be met if
              the gensets did not run; and
             CAT failed to tell CEP that by April of 2010 the failures of C32s at Genrent were so
              serious that it had decided not to sell C32s in continuous mode anymore.5

          CEP’s breach of warranty claims are also very specific, and entirely different:

             CEP’s breach of express warranty claim is that in 2011, post-sale, CAT provided CEP
              with a written warranty that “[a]fter completing the service updates and repairs on the
              144 units installed at the CEP power plant in Natal, the 144 gensets will perform as
              originally purchased delivering 830 [ekW] in a continuous operation . . . .” That
              warranty was breached in 2012, when CEP began running the gensets continuously
              with an output of 830 ekW, and they catastrophically failed. Those that did not fail
              have been derated from 830 ekW to 650-750 ekW to prevent further explosions.
             CEP’s breach of implied warranty of fitness for a particular purpose is that, pre-sale,
              CAT knew that CEP intended to use the 144 CAT C32 gensets for a very specific
              purpose: the generation of electricity for the Government of Brazil through the
              continuous operation of two power plants located in Macaíba, Brazil with a total
              installed capacity of 119 MW. CAT was aware that its representations concerning the
              capabilities of the gensets were of the utmost importance to CEP. CAT repeatedly
              represented both orally and in writing, pre-sale, that the CAT C32 generator sets were
              fit for this particular purpose, including on the Spec Sheet and at the May 2007
              Meeting. CEP relied on CAT’s expertise to select the equipment. In fact, it was CAT
              that chose to quote C32s for CEP’s particular application. When operated for the
              specific purpose for which they were intended, they catastrophically fail.
          In sum, and in contrast to all of the motion to dismiss cases cited above where the

   exception was not applied, neither CEP’s fraud and negligent misrepresentation claims, nor its

   breach of warranty claims for that matter, merely allege that a product did not work as promised.

   In the cases cited by CAT, the plaintiffs (individually and often also on behalf of a putative class


   5
     In addition, as CAT’s agent, Sotreq made pre-sale false or negligent representations to CEP
   regarding the oil change and overhaul intervals; a mistake that has cost CEP millions of dollars
   in oil, labor and unproductive downtime and has nothing to do with any product liability claim.
                                                   25
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 27 of 46


   of other consumers who bought the product) had no contact whatsoever with the manufacturer at

   any time.6 With no representations ever made specifically to them, and no injury to their person

   or property, they attempted to plead around the economic loss rule by alleging that they were

   fraudulently induced to purchase the product by some statement on its label or in its advertising,

   or that the manufacturer fraudulently or negligently concealed from them, pre-sale, that its

   product would not meet their expectations.

             This is not one of those cases. As a result, these claims satisfy the exception to the

   economic loss rule and may proceed to trial.

   Third: CAT’s remaining economic loss rule arguments do not warrant dismissal of CEP’s

   claims.

             CEP’s promissory estoppel claims are not subject to the economic loss rule because a

   promissory estoppel claim sounds in quasi-contract, not tort. Mobil Oil Corp. v. Dade County

   Esoil Management Co., Inc., 982 F. Supp. 873, 880-881 (S.D. Fla. 1997) (holding that the

   economic loss doctrine is inapplicable to unjust enrichment and promissory estoppel).

             CAT also argues that CEP’s promissory estoppel claim cannot stand where “the parties

   have a written contract addressing the relevant issue.” Mot. at 13. But CAT also argues that



   6
     At oral argument, counsel for CAT argued that one of the cases it cited in its Supplemental
   Authorities, WW Sports Importadora Exportadora e Comercial LTDA v. BPI Sports, LLC, No.
   0:16-cv-60147-WPD, 2016 WL 9375202, at *2 (S.D. Fla. Aug. 10, 2016), did involve pre-sale
   contact between the buyer and the manufacturer. Tr. at 49. That is incorrect. In that case, the
   plaintiff (WW Sports) entered into an agreement with defendant BPI Sports to distribute a beef
   protein product that BPI developed and produced. Another defendant, Hi-Tech, manufactured
   and labeled the product under BPI’s direction. Due to a misstatement on the product label, WW
   Sports had to recall and destroy the product. Id. at *2. It sued both BPI and Hi-Tech for breach
   of express warranty, fraudulent misrepresentation, negligent misrepresentation and other claims.
   Id. at *2. While there may have been pre-sale communications between the plaintiff and BPI, it
   was Hi-Tech, not BPI, that moved to dismiss the fraudulent and negligent misrepresentation
   claims against it as barred by the economic loss doctrine. Id. at *3–4. Nowhere in the opinion
   does it state that there were any pre-sale communications between Hi-Tech (the movant) and
   plaintiff WW Sports.

                                                      26
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 28 of 46


   there is no contract, and no privity whatsoever between CEP and CAT. Id. at 23. CAT cannot

   have it both ways, and there is no written contract between CAT and CEP addressing all of these

   issues.

             Moreover, the June 2011 Letter is not “too indefinite,” as CAT maintains, instead it is

   very specific. The June 2011 Letter, CAT’s “official technical response and commitment” states

   that the service updates and installation of a 99 liter capacity oil pan “will result in a 250 hour oil

   change interval” and states unequivocally that “[a]fter completing the service updates and repairs

   on the 144 units installed at the CEP power plant” the C32s “will perform as originally

   purchased delivering 830 ekVA (sic) in a continuous operation.” There is nothing indefinite

   about that.7

             Finally, CAT’s argument that the strict liability claim fails because the gensets are not

   unreasonably dangerous is rejected. The evidence in the record shows that over 60 of CEP’s

   generator sets catastrophically failed, many by way of a crankcase explosion that hurls shrapnel

   into the air and leaves behind a gaping hole. CF 25; CEP Ex. 60. Workers use bulletproof

   screens to protect themselves when they work near an operating genset. CEP Ex. 19 at 142:23-

   143:14; Ex. 44 at 257:25-260:17. It is hard to imagine a more unreasonably dangerous product.

   For its evidence on this point, CAT points only to the fact that CEP “admits that the Gensets ran

   continuously in the beginning.” That is only true if, by in the beginning, CAT means for the first

   70 hours. Compl. ¶¶ 73-93. And even in that short time, they exhibited numerous admitted



   7
     CAT’s cases are readily distinguishable. See Vencor Hosps. v. Blue Cross Blue Shield of
   Rhode Island, 284 F.3d 1174, 1176-1186 (11th Cir. 2002) (plaintiff sought to enforce alleged
   promise from insurer to pay for care only on alleged statement that patients were “covered,”
   without reference to cost or coverage limits). Id. at 1184-1185; Am. Coach Lines of Orlando,
   Inc. v. N. Am. Bus Indus., Inc., No. 09-cv-1999, 2010 WL 3958692, at *13 (M.D. Fla. Oct. 8,
   2010) (promises plaintiff sought to enforce were that defendants “would help” and “would
   resolve the issues.”). Here, CAT promised exactly what it would do and when it would do it.


                                                      27
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 29 of 46


   product defects. CAT also presumably agrees that they were never intended to explode. CAT

   has no evidence warranting the dismissal of CEP’s product liability claim on the ground that the

   C32s are not unreasonably dangerous.

          C.      CEP’s Fraud Claims Based on the Spec Sheet, the May 2007 Meeting and the
                  June 2011 Letter Do Not “Fail on Their Merits”

          This Court rejects CAT’s argument that CEP’s fraud claims with respect to the Spec

   Sheet, the May 2007 Meeting and the June 2011 Letter fail. Whether the Spec Sheet is true,

   because it is based on CAT’s product development data (Mot. at 8-9) is at the very least an issue

   of fact, where discovery has shown that pre-launch testing revealed numerous product issues that

   later emerged in CEP’s gensets and others around the world. CF 16, 26. CEP has also

   introduced evidence of over 60 catastrophic failures at its site and more at Genrent, and four

   expert opinions regarding those gensets’ capabilities.

          As for the May 2007 Meeting, the statements CEP alleges Tim Scott made (that the C32

   gensets would be able to operate continuously with the total power outputs required by the

   PPAs) were about very specific facts, not opinion. They were intended to allay CEP’s concerns,

   and to convince CEP to purchase the gensets, something that was “critical” to CAT in order to

   remain competitive with Mitsubishi. CAT’s argument that these statements, regarding the

   specific capability of the engines to perform, should be dismissed because they concern future

   events (Mot. at 9) is rejected because it would nullify any fraud claim based on pre-sale

   representations against any manufacturer, in that the product would always fail, if at all,

   sometime in the future.8



   8
     CAT’s case Vance v. Indian Hammock Hunt & Riding Club, Ltd., 403 So. 2d 1367, 1371-72
   (Fla. 4th DCA 1981), held that representations about “improvements which were to be made in
   the future” to a plot of land were not actionable, but those improvements clearly did not exist at
   the time of the representations. The ability of a product to meet specifications is not a promise to
   do something in the future. See W. Coast Roofing & Waterproofing, Inc. v. Johns Manville, No.
   07-13421, 2008 WL 2845215, at *88-89 (11th Cir. July 24, 2008) (reversing dismissal of
                                                    28
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 30 of 46


          CAT also argues that Scott’s representations at the May 2007 Meeting cannot support a

   fraud or negligent misrepresentation claim because the gensets’ ratings, technical specifications

   and maintenance intervals “were covered by the TEP-Sotreq Contract and the CEP-Marcosa

   Contract.” Mot. at 9. But the cases CAT cites in support of this point (id. at 9-10) all stand for

   the black-letter proposition that a party cannot recover in fraud for alleged misrepresentations

   that are expressly contradicted by a later written agreement. Thus, for example, a plaintiff

   cannot claim fraud based on a defendant’s representation that the plaintiff’s agreement would be

   for a 12-year term, when the plaintiff later signed an agreement unambiguously providing for a

   4-year term. See Rosa v. Amoco Oil Co., 262 F. Supp. 2d 1364, 1367 (S.D. Fla. 2003). This is

   distinguishable from CEP’s claims—the Sotreq and Marcosa agreements confirmed, not

   contradicted, the representations Scott made to TEP. CF 11. Thus, CEP was not on notice of

   any discrepancy between Scott’s statements and the written agreements with Sotreq and

   Marcosa, unlike the claimants in the cases cited by CAT. Mot. at 9-10.

          As for the June 2011 Letter, CAT focuses on whether Mark Smalley believed the

   statements to be true or false. But CEP’s claim is against CAT, and it is CAT’s corporate

   knowledge that is relevant, not Smalley’s. See City of Monroe Emps. Ret. Sys. v. Bridgestone

   Corp., 399 F.3d 651, 655-664, 684-692 (6th Cir. 2005) (reversing dismissal against tire

   manufacturer because lawsuits, “higher rates of problems,” settlements, internal investigations

   and product recalls could be imputed to corporation to satisfy corporate scienter, and knowledge

   of employee who oversaw investigation could be imputed to corporation regarding reckless

   material omission in annual report) (“[K]nowledge of a corporate officer or agent acting within

   the scope of [his] authority is attributable to the corporation.”). Similarly, it does not matter that

   the June 2011 Letter is addressed to Sotreq, not CEP, when CAT’s 30(b)(6) witness (Smalley)


   plaintiff’s fraud claim where manufacturer made representation that roofing system complied
   with a certain standard and would withstand a specific amount of uplift pressure).
                                                  29
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 31 of 46


   testified that the June 2011 Letter concerned CEP’s C32s (in fact, the June 2011 Letter says that)

   and that it was intended to reach CEP. CF 62.

          Moreover, CEP has submitted evidence showing that Smalley did know that his

   statement in the June 2011 Letter that CEP could change the oil every 250 hours was false when

   he made it. At the same time he made that representation, he also made a note that the 250 hour

   interval could only be reached “assuming [the engines] don’t operate.” CEP Ex. 39 at

   CAT916113.

          CEP has raised enough evidence to get to the jury on these claims. Dantzler, Inc. v. PNC

   Bank, 946 F. Supp. 2d 1344, 1359 (S.D. Fla. 2013) (fraud and negligent misrepresentation

   ordinarily present issues of fact); Tew v. Chase Manhattan Bank, N.A., 728 F. Supp. 1551, 1555

   (S.D. Fla. 1990) (“[c]ertain issues such as fraud, intent, and knowledge lend themselves to trial,

   rather than summary judgment.”); State Farm Mut. Auto. Ins. Co. v. Weiss, 410 F. Supp. 2d

   1146, 1159 (M.D. Fla. 2006) (“Generally, the issue of fraud is not properly the subject of

   summary judgment, because a resolution of the issues involved requires an exploration of the

   relevant facts and circumstances, and thus a court can seldom determine the presence of fraud

   absent a trial or evidentiary hearing.”).9

          D.      CEP’s Express Warranty, Implied Warranty of Fitness for a Particular
                  Purpose and Revocation of Acceptance Claims are Not Limited by the
                  Warranty that CAT Contends Applies

                  1.      CAT Has Not Submitted Any Evidence that CEP Received or Agreed
                          to CAT’s Limited Warranty

          CAT argues that a limited warranty was “provided with and signed with the contract in

   this case.” Tr. at 4. But CAT has submitted no evidence on its Motion that any such limited



   9
    Companhia de Elaborados de Café v. Cardinal Capital Mgmt., Inc., 401 F. Supp. 2d 1270,
   1275 (S.D. Fla 2003) is also distinguishable. In that case, plaintiff failed to meet its burden
   because it did not “present any proof concerning the essential elements of [its] claims” or any
   “material disputed facts in opposition to the motion.” That is clearly not the case here.
                                                   30
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 32 of 46


   warranty was ever provided to CEP or agreed to by CEP at any time. In fact, CEP points out that

   Magalhães testified at his deposition that he did not receive any such warranty with the contract.

   CEP Ex. 4 at 188:24-189-1. As such, there is at least an issue of fact regarding this issue.

          This Court also finds that CAT has not submitted a complete, authenticated copy of the

   TEP-Sotreq Contract that it claims includes the limited warranty it is relying on. What CAT has

   submitted instead is a document CAT’s counsel put together, using pages produced hundreds of

   thousands of bates numbers apart, that was not authenticated by any witness. See CF ¶ 14.

          This Court notes that even at oral argument when CAT’s counsel argued that “every

   version of the Caterpillar limited warranty identified in this case contains identical operative

   language” counsel noted that “someone initialed these corners of the contract.” Tr. at 12, 14.

   Counsel did not and could not identify who that someone was, because that fact was never

   adduced during discovery or submitted on CAT’s Motion.

          CAT attempts to overcome CEP’s objection by noting that in a particular answer to an

   interrogatory, CEP says that it received “Appendix I,” which CAT says is the limited warranty it

   is relying on. But in that same interrogatory answer, CEP identified two other warranty

   documents it received, and in its Counter-Statement of Material Facts, CEP identified no fewer

   than four different versions of warranty documents it received through the years. CF 47.

          Moreover, CAT’s interrogatory responses contradict CAT’s position on this Motion.

   CAT was asked to “[i]dentify all warranties covering any application or use of CAT C32 Diesel

   Generator Sets and/or CAT C32 Diesel Engines from January 1, 2004 to present.” CAT Ex. 33,

   Interr. No. 21. In response, CAT identified “2 warranties Caterpillar previously produced,” one

   numbered “SELF5419,” for two engines sold to CEP, and one numbered “SELF5440” for the

   remaining 142. Id. CAT did not identify “SPLF5405” at all, the limited warranty it now seeks

   to rely on for this Motion. CF 27; CAT Ex. 33. In fact, when CAT moved to dismiss this case


                                                    31
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 33 of 46


   under the doctrine of forum non conveniens, it submitted on reply a version of the TEP-Sotreq

   Contract that did not include any limited warranty document at all. [ECF Nos. 45, 46].

          In sum, pursuant to Rule 56(c)(2), CEP has validly objected that the “fact” that CAT

   issued limited warranty “SPLF5405” to CEP because it is not supported by admissible evidence

   and cannot be considered by this Court.

                  2.      Even If It Were Admissible, the Limited Warranty Does Not
                          Undercut CEP’s Breach of Warranty Claims

          Even if this Court were to consider the unauthenticated limited warranty document that

   CAT has attempted to submit, it would not bar CEP’s breach of warranty claims here.

          CEP argues that even if CAT provided CEP with a limited warranty at the time of sale,

   that warranty was modified and superceded by the express warranty CAT provided to CEP in the

   June 2011 Letter, that the Gensets would deliver “830 [ekW] in a continuous operation” once the

   product recall was completed. See Complaint ¶ 119 & Ex. B.; CEP Ex. 34; CEP Ex. 45, 128:2-

   23. The Court agrees. Under Florida law, express warranties are enforceable despite the

   existence of earlier limited warranties. See, e.g., Premix-Marbletite Mfg. Corp. v. SKW Chems.,

   Inc., 145 F. Supp. 2d 1348, 1352 (S.D. Fla. 2001) (plaintiff buyer’s express warranty claims

   survived summary judgment even though it was undisputed that defendant manufacturer alleged

   it provided a limited warranty “disclaim[ing] all other warranties whether express or implied.”);

   New Nautical Coatings, Inc. v. Scoggin, 731 So. 2d 145, 146-147 (Fla. 4th DCA 1999)

   (affirming breach of express warranty under § 672.313 despite written disclaimer of other

   warranties).

          CAT next argues that CEP’s breach of express warranty claim fails because of a lack of

   privity of contract, but that argument fails. First, there is no privity requirement for such express

   warranties. Bohlke v. Shearer’s Foods, LLC, No. 14-cv-80727, 2015 WL 249418, at *10 (S.D.

   Fla. Jan. 20, 2015) (holding that privity with the manufacturer not necessary under Fla. Stat.

                                                    32
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 34 of 46


   672.313); Smith v. Wm Wrigley Jr. Co., 663 F. Supp. 2d 1336, 1341-1343 (S.D. Fla. 2009)

   (privity with manufacturer not necessary for breach of warranty claim); Morano v. BMW of N.

   Am., LLC, 928 F. Supp. 2d 826, 835 (D.N.J. 2013) (same).

          In any event, the extensive involvement between CAT and CEP here would satisfy that

   requirement. Carnival Corp. v. Rolls Royce PLC, No. 08-cv-23318, 2009 WL 3861450, at *3

   (S.D. Fla. 2009) (manufacturer’s pre-purchase contacts with buyer were sufficient to establish

   privity in absence of direct purchase where there were extensive negotiations between the

   manufacturer and owner regarding the propulsion system of the Queen Mary 2); Cedars of

   Lebanon Hospital Corp. v. European X-Ray, 444 So.2d 1068, 1070 (3rd DCA 1984) (“It seems

   fundamentally unfair and anomalous in the extreme to allow the manufacturer to hide behind the

   doctrine of privity when the product, which it induced the purchaser to buy, turns out to be

   worthless.”) Here, any privity requirement is satisfied by the pre-sale, post-sale and pre-June

   2011 Letter contact between CEP and CAT. CAT’s motion to dismiss CEP’s express warranty

   claim based on the June 2011 Letter is therefore denied.

          CEP’s implied warranty claim is that the gensets were not fit for a particular purpose, to

   generate a specified amount of electricity continuously in power plants in Brazil, and that CAT

   knew TEP was buying them for that very purpose. CEP has established breach of this implied

   warranty and injury. CF 69; CEP Ex. 42 at 98-101; CEP Ex. 20 ¶¶ 19, 23-27, 58-60; CEP Ex. 43

   at 88-99. For the same reasons as stated above, no limitation language in a factory warranty

   could apply. CAT’s other argument, that privity is required in order to make an implied

   warranty claim, is incorrect. Where the manufacturer has direct, pre-sale contact with the buyer,

   an implied warranty of fitness for a particular purpose is created, even though the buyer

   purchased the product from a dealer. See, e.g., Carnival Corp. v. Rolls-Royce PLC, No. 08-cv-

   23318, 2009 WL 3861450, at *3 (S.D. Fla. Nov. 17, 2009) (manufacturer’s pre-purchase

   contacts with buyer were sufficient to establish privity in absence of direct purchase); Cedars of
                                                    33
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 35 of 46


   Lebanon Hosp. Corp. v. European X-Ray Distribs. of Am., Inc., 444 So. 2d 1068, 1072 (Fla. 3d

   DCA 1984) (same).

           CAT argues that the limited warranty also bars CEP’s claim for revocation of acceptance.

   But the cases CAT cites all involve a limited warranty that specifically disclaims revocation of

   acceptance. See, e.g., McKissic v. Country Coach, Inc., No. 07-cv-1488, 2009 WL 500502, at

   *1, *7 (M.D. Fla. 2009) (quoting limited warranty language as waiving remedies including

   “Revocation of Acceptance” and so holding that under UCC 672.719(a) “Plaintiff surrendered

   the right to revoke acceptance”); Ames v. Winnebago Indus., Inc., No. 04-cv-359OC10GRJ, 2005

   WL 2614614, at *2 (M.D. Fla. 2005) (limited warranty expressly disclaimed revocation of

   acceptance); Chmura, v. Monaco Coach Corp., No. 04-cv-2054-T-24MAP, 2006 WL 709325, at

   *2 (M.D. Fla. 2006) (same). Here, CAT’s purported limited warranty does not refer in any way

   to revocation of acceptance. See CAT Ex. 7. Thus, all the above cited cases are inapplicable to

   the facts presented here and do not provide a basis to dismiss CEP’s revocation of acceptance

   claim under Florida law.10

           E.       CEP’s Claims are Not Barred by the Statute of Limitations

                    1.       CEP’s Tort and Promissory Estoppel Claims are Not Time-Barred


           CAT asserts that CEP’s actions for fraud, negligent misrepresentation, strict liability, and

   promissory estoppel are barred under the applicable four-year statute of limitations. Mot. at 15-

   16 (citing Fl. Stat. § 95.11(3)(j)). Importantly, CAT points to only on two of the

   misrepresentations CEP relies on in this case: that the oil could be changed every 250 hours, and




   10
     CAT’s case McCormick Machinery, Inc. v. Julian E. Johnson & Sons, Inc., 523 So. 2d 651 (1st DCA 1988) is
   inapposite. That case concerns the “no warranty” sale of a used bulldozer where the Court reversed the lower
   court’s finding in favor of revocation of acceptance, but solely on the basis that the used bulldozer could not have
   been “nonconforming” because there was no standard for it to conform to. CAT has not challenged, with admissible
   evidence, that there was no standard for the C32s to conform to.
                                                           34
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 36 of 46


   that the overhaul interval was 7500 hours, not 4500 hours.11 Id. CAT argues that CEP should

   have been aware of the falsity of these statements when it received the OMM Manual in June

   2008, because, CAT contends, the OMM provided the “proper information regarding oil change

   and overhaul intervals.” Id. at 16. CAT also points to an email from Marcosa that CAT says

   recommended an oil change interval of19,000 liters of fuel burn or 250 operating hours,

   whichever comes first, as stated in the Manual. Id.

           Regarding the oil change intervals, CAT appears to have misunderstood CEP’s claim.

   CEP is claiming that in 2011, specifically in the June 2011 Letter, CAT represented to CEP that

   it could change the oil in the gensets every 250 hours. Opp. at 16. CEP contends that CAT

   knew this representation was false at the time it was made, because it was based on information

   collected at Genrent, and CAT noted that this 250 hour interval could only be met if the engines

   did not operate. See Opp. at 16; CEP Ex. 39 at CAT916113. CEP filed its Complaint in

   November 2014, within 4 years of that statement having been made, and therefore the claim

   cannot be time barred.

           Regarding the overhaul intervals, CAT claims that the correct information was in the

   OMM. But the Manual does not refer to specific overhaul intervals. CAT Ex. 26. CAT also

   claims that CEP knew the correct information (4500 hours) in September 2010, citing CEP

   Meeting Minutes (CAT Ex. 29). But those Meeting Minutes also say nothing about the overhaul

   interval. Finally, CEP has submitted evidence that it did not learn of the overhaul intervals until

   January 2013, less than four years before it filed suit. CEP Ex. 40. The Court finds that CEP’s

   overhaul interval claim is timely, or at the very least, there is an issue of fact as to when CEP

   learned the correct information.




   11
     Specifically, CAT claims that it never made any representation to TEP about the proper oil change and overhaul
   intervals prior to the gensets’ sale and that any such representations were made by Sotreq.11
                                                          35
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 37 of 46


           Moving beyond the oil change and maintenance interval representations, all of CEP’s

   other claims for fraud, negligent misrepresentation, strict liability, and promissory estoppel are

   timely. All are subject to four-year statutes of limitations. See Fl. Stat. § 95.11(3)(c), (j), (k);

   Servicios de Almacen Fiscal Zona Franca Y Mandatos S.A. v. Ryder Int’l, 264 Fed. Appx. 878,

   881 (11th Cir. 2008) (stating promissory estoppel is an “‘equitable action on a contract,

   obligation, or liability not founded on a written instrument’”) (citing Fl. Stat. § 95.11(3)(k));

   Mayor’s Jewelers, Inc. v. Barry N. Meyrowitz & Meyrowitz, Inc., No. 12-80055-CIV-

   COHN/SELTZER, 2012 U.S. Dist. LEXIS 85186, at *12 (S.D. Fla. June 20, 2012) (negligent

   misrepresentation claims sound in fraud and are subject to the same four-year statute of

   limitations).

           Under Florida law, CEP had no claims based on any misrepresentations until it accrued

   damages as a result. See Jones v. Childers, 18 F.3d 899, 906 (11th Cir. 1994) (statute of

   limitations begins to accrue once plaintiff discovers or should have discovered the “existence of

   [its] cause of action.”); Lyle v. Nat’l Sav. Life Ins. Co., 558 So. 2d 1047, 1048 (Fla. 1st DCA

   1990) (damages are “an essential element” of fraud); GEICO Gen. Ins. Co. v. Hoy, 136 So. 3d

   647 (Fla. 2d DCA 2013) (fraud without damage does not “constitute a good cause of action”);

   Sciaretta v. Lincoln Nat’l Life Ins. Co., 899 F. Supp. 2d 1318, 1330 (S.D. Fla. 2012) (injury is

   essential element of negligent misrepresentation); Alpha Data Corp. v. HX5, LLC, 139 So. 3d

   907, 910 (Fla. 1st DCA 2013) (at trial appellant would have to “prove how it was damaged” for

   promissory estoppel claim); Pioneer Nat’l Title Ins. Co. v. Andrews, 652 F.2d 439, 442 (5th Cir.

   1981) (“[T]he Florida statute of limitations begins to run not upon the discovery of a potential

   cause of action, but only upon the discovery of an existing cause of action.”); Fla. Stat. §

   95.031(1) (“A cause of action accrues when the last element constituting the cause of action

   occurs.”).

           Here, the first catastrophic failures occurred in 2012. Five engines failed in 2012, three
                                                     36
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 38 of 46


   in 2013, and 36 in 2014. CAT Ex. 40. Another 19 failed after the Complaint was filed. Id. CEP

   filed suit within 4 years of the first catastrophic failure, and thus all of its claims are timely.

           CAT argues that CEP had to bring its claims when the first minor failures began

   occurring in 2010. That is incorrect, because CEP suffered no damage at that time. Those

   failures were repaired by CAT, at no cost to CEP. See CAT Mot. at 21 (“to the extent repairs

   were required during that period [June 2009 to June 2011], all were repaired by Sotreq and/or

   Caterpillar at their own expense.”). Accordingly, CAT does not point to any evidence showing

   that CEP was damaged prior to 2012 or that it should have known it was damaged and its own

   motion concedes that is not the case. Therefore, CAT has failed to demonstrate that the

   undisputed facts show that CEP’s tort and promissory estoppel claims are time barred.

           2.      CEP’s Implied Warranty of Fitness for a Particular Purpose Claim is Not
                   Time-Barred

           CAT also argues that CEP’s breach of implied warranty claim is barred by a four-year

   statute of limitations under Fla. Stat. Ann. § 95.031(2). Relying on the Complaint’s allegations

   alone, CAT says, again, that CEP claims it was experiencing problems with the Gensets

   operating continuously in December 2009 and April 2010, so CEP should not have waited until

   November 2014 to file suit. Mot. at 28 (citing Compl. ¶¶ 77-78 [ECF No. 1]). It further argues

   that even though CAT agreed to extend the Limited Warranty in the June 2011 Letter, that does

   not impact the statute of limitations. Id. (citing Pinnacle Point Cmty. Ass’n v. Orenstein, 1987

   U.S. Dist. LEXIS 15143, at *42 (N.D. Fla. Aug. 17, 1987)). But for the same reasons as above,

   CEP’s implied warranty claim is not time-barred because it did not accrue damages on that claim

   until August 2012. CAT admits that CAT or Sotreq made all of the earlier repairs to the gensets

   at no cost to CEP. Mot. at 21.

           In addition, CAT has failed to submit any evidence showing that CEP should have known

   about its implied warranty claim before it started running the Gensets continuously in 2012.

                                                      37
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 39 of 46


   Indeed, the gravamen of CEP’s implied warranty of fitness for a particular purpose claim is that

   CAT knew that CEP intended to use the C32s for the purpose of continuous operation of power

   plants generating electricity for public use and that the C32s are unfit for that purpose, causing

   damage to CEP. Compl. ¶¶ 188-99. CAT identifies no evidence to suggest that CEP should have

   known that the C32s were unfit for continuous use prior to the time it actually tried to run the

   machines continuously and they failed. Therefore, CAT is not entitled to summary judgment on

   this claim.

          3.      CEP’s FDUTPA Claims Are Valid; The Offending Conduct Took Place in
                  Florida

          CEP has brought a claim against CAT for violations of the Florida Deceptive and Unfair

   Trade Practices Act (“FDUTPA”). Under FDUTPA the plaintiff must allege: “(1) a deceptive

   act or unfair practice; (2) causation; and (3) actual damages.” Smith v. Wm. Wrigley Jr. Co., 663

   F. Supp. 2d 1336, 1339 (S.D. Fla. 2009) (quotation marks and citations omitted). FDUTPA is to

   be “construed liberally.” Fla. Stat. § 501.202.

          CAT argues that CEP is not entitled to the protections of FDUTPA because (i) CEP is not

   an in-state consumer; and (ii) CAT’s representations were not “deceptive.” CAT’s argument

   fails for two reasons: First, CEP is a consumer under FDUTPA and eligible for its protections;

   and Second, CAT’s sale of the C32 generator sets in Florida and its alleged misrepresentations

   regarding the quality and capabilities of its C32s made in Florida (See Complaint Ex. B and CEP

   Ex. 34) would qualify as “deceptive” within the meaning of FDUTPA.

          FDUTPA section 501.203(7) defines “consumer” as including any commercial entity.

   And CAT admits that courts have extended FDUTPA’s protections to out-of-state entities. See

   Karhu v. Vital Pharm., Inc., No. 13-cv-60768, 2013 WL 4047016, at *9, 10 (S.D. Fla. Aug. 9,

   2013) (“the Court concludes that FDUPTA applies to non-Florida residents if the offending

   conduct took place predominantly or entirely in Florida”) (emphasis added); Millennium

                                                     38
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 40 of 46


   Commc’ns & Fulfillment, Inc. v. Office of Atty. Gen., Dep’t of Legal Affairs, State of Fla., 761

   So. 2d 1256, 1261-62 (Fla. 3d DCA 2000) (FDUTPA does not “only protect[] in-state

   consumers” because “there are no geographical or residential restrictions contained in the

   express language of section 501.202.”). While CAT focuses on either the place of manufacture

   of the gensets (Georgia) or the later-in-time catastrophic failures in Brazil, it is not the place of

   manufacture of the product or the place of the harm that controls, but the place where the

   deceptive practices occurred. Millenium, 761 So. 2d at 1262 (“FDUTPA [ ] seeks to prohibit

   unfair, deceptive and/or unconscionable practices which have transpired within the territorial

   boundaries of this state without limitation.”); Carnival Corp. v. Rolls-Royce PLC, No. 08-23318-

   cv, 2009 WL 3861450, at *6 (sustaining FDUTPA claims to the extent that complained of

   actions occurred within the State of Florida).

          FDUTPA is applicable to CEP’s claim because CAT’s misconduct predominantly

   occurred in Florida. See Karhu, 2013 WL 4047016, at *10. The C32 gensets were delivered by

   CAT in Florida, title to the C32 generator sets passed to TEP in Florida, and CAT’s false

   statements and promises contained in the June 2011 Letter were made by CAT from within

   Florida.

          Moreover, given that FDUPTA is a consumer protection statute, in the context of a

   product sale, the location of the sale is what is crucial. See Barnext Offshore, Ltd. v. Ferretti

   Grp. USA, Inc., No. 10-23869-cv, 2012 WL 1570057, at *1, 5 (S.D. Fla. May 2, 2012)

   (Altonaga, J.) (“The Court has already explained that Barnext, a foreign corporation, may bring

   FDUPTA claims against Defendants, which include a domestic corporation and foreign entities,

   based on Barnext’s allegations that the Vessel was sold in Florida.”); compare Stein v. Marquis

   Yachts, LLC, No. 14-24756-cv, 2015 WL 1288146 (dismissing FDUPTA claim against Marquis

   and Caterpillar because although there were “bad acts” in Florida, the claim was based on “the

   sale of the goods, which occurred in Canada not Florida”).
                                                 39
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 41 of 46


          CAT also claims that even if FDUTPA applies, CAT’s actions were not deceptive. But

   whether CAT’s representations were “deceptive” under FDUTPA is a question of fact that

   cannot be determined on summary judgment. See Siever v. BWGaskets, Inc., 669 F. Supp. 2d

   1286, 1293 (M.D. Fla. 2009) (“Whether particular conduct constitutes such an unfair or

   deceptive trade practice is a question of fact.”); Witt v. La Gorce Country Club, Inc., 35 So. 3d

   1033, 1040 (Fla. 3d DCA 2010) (“Whether conduct constitutes an unfair or deceptive trade

   practice is also a question for the fact finder.”). Here, CEP has submitted sufficient evidence to

   raise a genuine issue of material fact regarding these issues. The motion to dismiss CEP’s

   FDUTPA claim is therefore denied.

          4.      CAT Is Liable for Sotreq’s Misrepresentations to CEP

          CAT says it cannot be held responsible for any statements Sotreq made to CEP. Mot. at

   16. The issue is not whether Sotreq is CAT’s agent in all respects, but whether Sotreq acted as

   CAT’s agent when it made two representations regarding maintenance intervals, in writing, to

   CEP. There are factual issues, as set forth below, which prevents adjudication of this issue on

   summary judgment.

           “Ordinarily the existence of an agency relationship is a question of fact to be resolved by

   the factfinder.” Gillet v. Watchtower Bible & Tract Soc. of Pa., Inc., 913 So. 2d 618, 620 (Fla.

   3d DCA 2005); Hickman v. Barclay’s Int’l Realty, Inc., 5 So. 3d 804, 807 (Fla. 4th DCA 2009).

   Only when the party with the burden of proof “fails to produce any supportive evidence” or

   when “all of the evidence presented by both parties is so unequivocal that reasonable persons

   could reach but one conclusion” may the Court determine the issue of agency as a matter of

   law. Id. Such is not the case here.

          CAT points to boilerplate language in its agreements with Sotreq disavowing an agency

   relationship (Mot. at 17; SF 7) but CAT witness Tim Scott, the employee CAT quotes as saying

   Sotreq is independent (SF 8), also says CAT would “try to make sure” that Sotreq would assess
                                                 40
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 42 of 46


   the correct product for the customer and that CAT would “ensure [Sotreq] had the right people in

   their staff who can analyze a customer’s needs, their application considerations, and apply the

   appropriate product” for the customer. CF 8-9; CAT Ex. 5 at 267:14-268:23. This testimony

   points to control by CAT over Sotreq, not a lack thereof.

           There is substantial other evidence of Sotreq’s agency, as related to the representations at

   issue. CF 7-9. The dealer agreements CAT relies on expressly recognize it is CAT that provides

   Sotreq with “technical and marketing information, materials and services (including access to

   computer databases) as [CAT] deems desirable with or without charge as [CAT] specifies.” CF

   7. CAT “designates as available for distribution to Dealer’s customers” the “information and

   materials” or “promotional materials clearly intended for further distribution.” Id. Aside from

   such materials, “all such information, materials and services furnished by [CAT] are proprietary

   data of [CAT] and will be treated as confidential information to be disclosed only to those

   employees of [Sotreq] who have a need to know to enable [Sotreq] to fulfill its responsibilities

   under this Agreement.” Id. Thus, pursuant to its agreements with Sotreq, CAT absolutely

   controls the dissemination of “technical and marketing information” and databases to customers.

           Moreover, the customer can only get maintenance interval information from the dealer.

   CAT’s own OMM states that when the engine’s actual record of fuel consumption is not

   available, as was the case when Sotreq made these pre-sale representations to CEP, the customer

   must “[r]efer to the data for fuel consumption in the Technical Marketing Information (TMI) for

   your engine,” but TMI is only available from “your Caterpillar dealer.” CF 7. In other words,

   the OMM directs the customer to consult the dealer for the proper maintenance interval, based on

   data that CAT must authorize Sotreq to provide. Id. This creates sufficient evidence of agency

   to present the issue to the jury.

           CAT’s agreement with Sotreq further says that CAT will evaluate Sotreq’s sales efforts

   based on criteria established by CAT, and that “no Sales effort is satisfactory or complete unless
                                                   41
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 43 of 46


   an engine (i) is Sold for an application which is within the capabilities of the engine and (ii) is

   installed in a manner which will permit proper operation of the engine. [CAT] shall from time to

   time furnish [Sotreq] with engine application and installation control guidelines and procedures. .

   . [Sotreq] further agrees to advise its customers fully and in writing of the recommended

   application and installation guidelines and procedures . . . . [Sotreq] further agrees to follow, and

   use its best efforts to see that each customer follows, such guidelines and procedures.” Id. Thus,

   CAT exerts control over Sotreq’s communication of proper “guidelines and procedures” to

   customers like CEP, and both CEP and CAT employees gave substantial testimony supporting

   the notion that Sotreq was CAT’s agent in its dealings with CEP. CF 9. Given all of this, a

   reasonable juror could certainly find that Sotreq acted as CAT’s agent in providing technical

   maintenance interval information to CEP pre-sale. SF 11.

          The cases CAT cites are inapposite. Mot. at 17-18. In most, the plaintiff tries to hold the

   defendant vicariously liable for negligence or intentional torts by individuals with tenuous, or no,

   relationship to the defendant. See Gillet, 913 So. 2d at 620; Eberhardy v. Gen. Motors Corp.,

   404 F. Supp. 826, 828 (M.D. Fla. 1975); Cain v. Shell Oil Co., 994 F. Supp. 2d 1251, 1252 (N.D.

   Fla. 2014); Mobil Oil Corp. v. Bransford, 648 So. 2d 119, 120 (Fla. 1995); Goldschmidt v.

   Holman, 571 So. 2d 422, 423 (Fla. 1990). CAT cites Branham v. Material Sys. Corp., 354 F.

   Supp. 1048 (S.D. Fla. 1973) for the proposition that if the parties dispute that a conversation took

   place, no agency can be established. That is incorrect. By use of ellipses, CAT omits the most

   pertinent part of the decision, where the court “specifically” found there was no conversation in

   which the principal told the plaintiff he could “rely” on the agent. 354 F. Supp. at 1053 n.4,

   1054-55. Here, at the very least, there is a factual dispute about whether Scott ratified all of

   Sotreq’s prior representations to CEP at the May 2007 Meeting. SF & CF 38-39, 42. In three

   more cases cited by CAT, plaintiffs tried to hold a principal responsible for a dealer’s acts, but in

   each case the principal lacked control over the specific elements of the dealer’s operation most
                                                    42
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 44 of 46


   relevant to the claim of agency. See Estate of Miller v. Thrifty Rent-A-Car Sys., Inc., 637 F.

   Supp. 2d 1029, 1031, 1034, 1041 (M.D. Fla. 2009); Carlisle v. Deere & Co., 576 F.3d 649, 657

   (7th Cir. 2009); Ortega v. Gen. Motors Corp., 392 So. 2d 40, 41 (Fla. 4th DCA 1980). By

   contrast, CAT’s agreements with Sotreq provide specifically for control over dissemination of

   technical information to customers like CEP, and the misrepresentations at issue fit precisely into

   that category of information. Cf. Ortega, 392 So. 2d at 41. See also Nazworth v. Swire Fla.,

   Inc., 486 So. 2d 637, 639 (Fla. 1st DCA 1986) (case cited by CAT where court found issue of

   fact as to shopping center’s liability for negligence of security guard employed by center’s

   manager, where specific facts in management agreement pointed to center’s control over

   manager’s hiring of security guards). This is also not a case where a plaintiff asserts agency

   solely based on a typical franchise or display of trademarks. Cain, 994 F. Supp. at 1253.

            CAT also cites Honig v. Kornfeld, 339 F. Supp. 3d 1323, 1347-1348 (S.D. Fla. 2018) in

   its Supplemental Authorities, which sets forth the pleading requirements of vicarious liability,

   and argues that it should get summary judgment on CEP’s agency claims because CEP did not

   plead a separate claim for vicarious liability in its 2014 Complaint. Tr. at 17-18. But CAT never

   made a motion to dismiss the Complaint on this basis in 2014, nor did it raise this issue in its

   summary judgment motion in 2016 (which is underscored by the fact that it cites to a 2018 case).

   And CAT again seeks to dismiss CEP’s claims based on the pleadings, rather than record

   evidence. Moreover, the Complaint gave CAT fair notice of CEP’s agency theory. The

   Complaint mentions Sotreq 36 times, including a specific allegation that Sotreq was acting as

   CAT’s agent (Complaint ¶ 25) and the nature of CEP’s claims against CAT are detailed and

   clear. CAT’s argument is rejected.




                                                    43
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 45 of 46


   V.    Conclusion

         For all of the foregoing reasons, CAT’s Motion for Summary Judgment is DENIED.

   Dated: November 27, 2019
                                               HALL, LAMB AND HALL, P.A.

                                               /s/ Matthew P. Leto
                                               Andrew C. Hall, Esq.
                                               Matthew P. Leto, Esq.
                                               2665 South Bayshore Drive
                                               Penthouse One
                                               Miami, Florida 33133
                                               Phone: (305) 374-5033
                                               Fax: (305) 374-5030
                                               andyhall@hlhlawfirm.com
                                               mleto@hlhlawfirm.com

                                               Local Counsel for Plaintiff

                                               VENABLE LLP
                                               *Patrick J. Boyle
                                               *Jessie F. Beeber
                                               Rockefeller Center
                                               1270 Avenue of the Americas, 24th Floor
                                               New York, NY 10020
                                               Phone: (212) 307-5500
                                               Fax: (212) 307-5598
                                               pboyle@venable.com
                                               jbeeber@venable.com
                                               spark@venable.com
                                               nmbuell@venable.com

                                               Lead Counsel for Plaintiff
                                               *admitted pro hac vice




                                             44
Case 1:14-cv-24277-JEM Document 462 Entered on FLSD Docket 11/27/2019 Page 46 of 46


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 27, 2019, I electronically filed the foregoing

   under seal with the Clerk of the Court by using the CM/ECF system. I also verify that the

   foregoing document is being served this day on all counsel of record by e-mail.


                                                       /s/ Matthew P. Leto
